On Application for Rehearing.
MONROE, O. X
[2] Plaintiff has applied for a rehearing in order that the judgment may be amended by allowing interest from its date, but we are of opinion that the amendment may be made without granting the rehearing, as, under the law, the interest should have followed the judgment.
It is therefore ordered that the judgment heretofore handed down be amended by allowing legal interest upon the amount ($1,-000) thereby awarded to plaintiff from the date of the judgment of the district court, to wit, October 13, 1915, and that, as thus amended, it stand as the final judgment herein.